

Exhibit 10.3(l)
PENN NATIONAL GAMING, INC.
STOCK APPRECIATION RIGHT AWARD AGREEMENT
Penn National Gaming, Inc. (the “Company”) has granted to you a Stock
Appreciation Right (“SAR”) Award pursuant to the Penn National Gaming, Inc. 2018
Long Term Incentive Compensation Plan, as follows:
Grantee:
__________________________
Date of Grant:
__________________________
Total Covered Shares of Common Stock:
__________________________
Base Amount:
__________________________
Vesting Dates and Number of SARs Vesting:
__________________________
 
The Award may be subject to performance conditions as determined by the
Compensation Committee or its delegee from time to time and as communicated to
you.
Expiration Date:
__________________________

This SAR Award is subject to the terms and conditions of the Penn National
Gaming, Inc. 2018 Long Term Incentive Compensation Plan, as amended from time to
time (the “Plan”), which is available upon request, and any rules and
regulations established by the Compensation Committee of the Board of Directors
of the Company (the “Committee”). Words used herein with initial capitalized
letters that are not defined in this SAR Award are defined in the Plan.
The terms provided herein are applicable to this SAR Award. Different terms may
apply to any prior or future awards under the Plan. To the extent that there is
a conflict between the terms of this SAR Award and the Plan, the terms of the
Plan shall govern.
I.
ACCEPTANCE OF AWARD

This SAR Award constitutes an agreement between you and the Company. You have
reviewed all of the provisions of the Plan, and this Award. By electronically
accepting this Award according to the instructions provided by the Company’s
designated broker, you agree that this electronic contract contains your
electronic signature, which you have executed with the intent to sign this Award
and that this Award is granted under and governed by the terms and conditions of
the Plan, this SAR Award, and the applicable provisions (if any) contained in a
written employment agreement between the Company or an Affiliate and you. You
hereby agree to accept as binding, conclusive and final all decisions or
interpretations of the Committee on questions relating to the Plan, this SAR
Award, and, solely in so far as they relate to this Award, the applicable
provisions (if any) contained in a written employment agreement between the
Company or an Affiliate and you.
II.
GRANT OF STOCK APPRECIATION RIGHTS

Effective as of the Date of Grant, the Company has granted and issued to you an
Award of SARs. The number of SARs granted to you is equal to the number of
shares of Common Stock subject to the SAR Award, and is identified above as the
Covered Shares of Common Stock. Each vested SAR represents the right to receive
a cash payment upon exercise equal to the amount by which the Fair Market Value
of a share of Common Stock on the date of exercise exceeds the Base Amount, as
stated above, for the SAR. The value of a share of Common Stock on the grant
date is the Base Amount; it does not change for the life of the SAR (except in
certain limited circumstances determined in the Compensation Committee’s
discretion, as described in the Plan). However, the market price of Common Stock
changes and will ultimately determine the value, if any, you receive from your
SARs.
III.
VESTING

The SARs shall vest on the dates and with respect to the number of shares of
Common Stock set forth above, provided that you are employed by the Company or a
Subsidiary or serving as a Director, as applicable, on the vesting date, except
as otherwise provided in Section IV below. In addition, the forfeiture
restrictions on this SAR Award shall lapse in their entirety as of the
occurrence of any of the following events:




--------------------------------------------------------------------------------




A.Your service as an Employee or Director of the Company or Subsidiary, as
applicable, terminates because of your death or Disability; or
B.A Change of Control (as defined in the Plan) occurs.
There are no additional events or occurrences that shall lead to lapse of any
forfeiture restrictions on this SAR Award.
IV.
FORFEITURE

If you cease to be an Employee or Director of the Company and all Subsidiaries,
as the case may be, then your SARs that are exercisable as of the termination or
cessation date shall be cancelled and forfeited according to the
characterization of the termination or cessation, as follows:
A.As a result of your death or Disability, in which any unvested SARs shall
thereupon become vested and exercisable, and all SARs shall remain exercisable
until the Expiration Date;
B.As a result of your resignation (other than for Retirement), in which case the
vested SARs shall be cancelled and forfeited at the end of the 30th day after
the date of termination or cessation of service or, if earlier, the Expiration
Date;
C.As a result of your Retirement, in which case the vested SARs shall be
cancelled and forfeited at the end of the period which is three (3) years after
such date or, if earlier, the Expiration Date;
D.As a result of termination for Cause by the Company, a Subsidiary, or the
Board, in which case all of the SARs, whether or not then exercisable, shall be
cancelled and forfeited as of such termination date; and
E.As a result of termination not for Cause by the Company, as Subsidiary, or the
Board, in which case all of the vested SARs shall be cancelled and forfeited at
the end of the period with is one (1) year after such termination or cessation
date, or, if earlier, the Expiration Date.
Expect as set forth in this Section IV, all unvested SARs shall be cancelled and
forfeited as of the termination of employment or cessation of service. You will
receive no payment for any SARs that are cancelled and forfeited.
V.
LEAVES OF ABSENCE

For purposes of this Award, your service as an Employee or Director, as
applicable, does not terminate when you go on a leave of absence recognized
under the Plan. Your service will terminate when the leave of absence ends,
however, unless you immediately return to active service in the applicable
capacity.
VI.
EXERCISE

The SARs, or a portion thereof, shall be exercisable during the period beginning
on the applicable vesting date and ending on the Expiration Date, subject to
earlier termination in the event of a termination of your employment or service
as a Director under certain circumstances, as provided in Section IV.
You may exercise your vested SARs by providing notice of exercise to the
Company, in a form and manner acceptable to the Company.
VII.
NATURE OF SARS; SHAREHOLDER RIGHTS

You are not and do not have the rights of a shareholder of the Company with
respect to any shares of Common Stock underlying this Award. SARs are used
solely as a device to measure and determine the cash amount that will be paid to
you upon exercise of the vested SARs. A SAR is the right, subject to certain
conditions, to receive a cash payment equal to the appreciation, if any, in the
value of a share of Company Common Stock between the date the SAR is granted and
the date you exercise the SAR. This payment is not automatically made; you must
exercise a vested SAR to receive it.
SARs are not treated as property or as a trust fund of any kind. Nothing in this
Award Agreement, and no action taken pursuant to its provisions, will create or
be construed to create a trust of any kind or a fiduciary relationship between
you and the Company or any other person. All amounts attributable to SARs shall
be and remain the sole property of the Company, and




--------------------------------------------------------------------------------




your rights under this Award and the Plan are limited to the right to receive
cash following the dates the SARs vest. You have no right to receive shares of
Common Stock under this Award Agreement.
VIII.
TRANSFERABILITY

The SARs may not be sold, assigned, transferred, pledged, hypothecated or
otherwise disposed of or otherwise encumbered except in accordance with Section
12.8 of the Plan. Any attempt at such disposition shall be void.
IX.
WITHHOLDING TAXES

Upon the issuance of any cash payment in accordance with the foregoing, the
Company shall withhold all applicable tax-related items legally payable by you
from such cash payment.
X.
ADJUSTMENTS

In the event of a stock split, a stock dividend or a similar change in the
Common Stock, the number of Covered Shares for SARs that remain subject to
forfeiture will be adjusted accordingly.
XI.
ELECTRONIC DELIVERY AND DISCLOSURE

The Company will deliver or disclose, as applicable, any documents related to
this Award granted under the Plan, future awards that may be granted under the
Plan, the prospectus related to the Plan, the Company’s annual reports or proxy
statements by electronic means or to request your consent to participate in the
Plan by electronic means. You hereby consent to receive such documents delivered
electronically or to retrieve such documents furnished electronically, as
applicable, and agree to participate in the Plan through any online or
electronic system established and maintained by the Company or another third
party designated by the Company.
XII.
NO RIGHT TO CONTINUED SERVICE

This SAR Award does not give you the right to continue in service with the
Company or Subsidiary in any capacity. The Company or Subsidiary reserves the
right to terminate your services at any time, with or without cause, subject to
any employment agreement or other contract. In the event of a conflict between
the terms of this SAR Award and an employment agreement, if any, the terms of
the employment agreement control.
XIII.
APPLICABLE LAW

This Award Agreement will be interpreted and enforced under the laws of the
Commonwealth of Pennsylvania, without regard to its choice of law provisions.
XIV.
CODE SECTION 409A COMPLIANCE

To the extent the Committee determines that the Award granted under this
Agreement is subject to Section 409A of the Code and fails to comply with the
requirements of such Section, the Committee reserves the right to amend,
terminate or replace this Award in order to cause the Award to either not be
subject to Section 409A of the Code or comply with the applicable provisions.




--------------------------------------------------------------------------------




XV.
ENTIRE AGREEMENT/AMENDMENT

The text of the Plan is incorporated in this Award Agreement by reference.
This Award Agreement and the Plan govern the terms and conditions of this Award.
Any prior agreements, commitments or negotiations concerning this Award are
superseded. This Award Agreement may be amended in a way that is adverse to you
or your beneficiaries only by another written agreement, signed by both parties,
otherwise, the rights of the Board or Grantor as set forth in the Plan control
as to any modification, alteration or amendment of this Award Agreement.
 
PENN NATIONAL GAMING, INC.
 
 
 
 















